Citation Nr: 0725196	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO. 05-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, L5-S1. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1997 until July 
2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran seeks a higher rating evaluation for his service-
connected degenerative disc disease, L5-S1, which is 
currently evaluated at 20 percent. A preliminary review of 
the merits of the veteran's claim discloses a need for 
further evidentiary development. 

Specifically, the Board finds clarification is required as to 
whether VA complied with its statutory and regulatory duty to 
assist the veteran. 

Under 38 U.S.C.A. § 5103A, VA has a duty to assist the 
veteran, including providing a medical examination when such 
an examination is necessary to make a decision on the claim. 

The veteran was provided a VA examination in September 2003 
and was diagnosed with degenerative disc disease of the 
lumbar spine with chronic muscle strain. Another VA 
examination was provided to the veteran in April 2006. The 
veteran was diagnosed as having degenerative disc disease of 
L5-S1, with focal protrusion of the right L-5 nerve root. 

The veteran's private medical doctor, Dr. J.S.D., diagnosed 
the veteran as having flare ups of lumbar radiculopathy, 
caused by a herniated disk to the right at L5-S1. Dr. J.S.D. 
also recommended that the veteran consult with his general 
practitioner on his bowel and bladder symptoms. 

The veteran has claimed to have developed neurological 
symptoms related to his back disability, including bladder 
and bowel problems. The veteran has since made numerous 
statements and provided affidavits from friends and family to 
the effect that the neurological pain associated with his 
back disability interferes with his daily life and that his 
bladder and bowel control has decreased. 
 
Although the veteran has been provided with VA examinations, 
those examinations did not make a determination on whether 
the veteran's bowel and bladder symptoms are related to his 
service-connected back disability. Based on the lack of a 
medical opinion on whether the veteran's claimed disorders 
are caused or aggravated by the veteran's service-connected 
disability, the veteran should be afforded another VA 
examination to address the medical question presented in this 
case. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(Holding service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition), see also 38 C.F.R. § 4.14 (Policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. Fanning 
v. Brown, 4 Vet. App. 225 (1993). Inquiry must therefore be 
undertaken to ascertain whether there exists any non-
overlapping symptoms of the disorder in question which would 
result in a separate disability ratings.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule an 
appropriate VA examination to determine 
the nature and etiology of the 
veteran's bowel and bladder symptoms or 
diagnoses, and whether they are linked 
to his service-connected back disorder. 
A complete rationale should be given 
for all opinions. The claims file 
should be made available for the 
examiner's review and that it was 
available should be noted in the 
opinion. All tests and studies deemed 
necessary by the examiner should be 
performed. If the RO or the examiner 
deems it appropriate, another VA 
examination for the veteran's back 
disability should be performed to make 
any determinations necessary to 
properly evaluate the veteran's 
disability.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the claim, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

